Citation Nr: 1044634	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-20 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to September 
1992.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional (RO), which denied 
entitlement to special home adaption and specially adapted 
housing.  

In June 2008, the Veteran testified at a personal hearing before 
a Decision Review Officer (DRO).  A copy of the transcript is of 
record.  


FINDINGS OF FACT

1.  Service connection is presently in effect for posttraumatic 
stress disorder (PTSD), evaluated as 100 percent disabling and 
cruciate and medial collateral ligament deficiency of the right 
knee, evaluated as 20 percent disabling.  The combined schedular 
evaluation is 100 percent.  

2.  The Veteran is not entitled to service-connected compensation 
for permanent and total disability due to the loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
blindness in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; the loss 
or loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or the loss or loss 
of use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair.  

3.  The Veteran is not service-connected for blindness in both 
eyes with 5/200 visual acuity or less, or for the anatomical loss 
or loss of use of both hands.  




CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing have not been met.  
38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. §§ 3.350(a)(2), 3.809 
(2010).

2.  The criteria for a special home adaptation grant have not 
been met.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.350(a)(2), 3.809a 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify& Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously required 
that the claimant be requested to provide any evidence in her or 
his possession that pertains to the claim, see Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); however, for claims pending on 
or after May 30, 2008, as is the case here, 38 C.F.R. § 3.159 has 
been amended to eliminate such requirement.  73 Fed. Reg. 23,353 
(Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  
In Pelegrini, the Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  In the November 2005 letter, the 
Veteran was informed of the evidence and information necessary to 
substantiate his claim for specially adapted housing or special 
home adaptation grant.  Additionally, the letter advised him of 
his and VA's respective responsibilities in obtaining such 
evidence and information.  

Relevant to the duty to assist, the Veteran's VA outpatient 
treatment records have been obtained and considered.  The Veteran 
has not identified any additional, outstanding records necessary 
to decide his pending appeal.  Additionally, the Veteran was 
provided with VA examinations in March 2004 and March 2006, which 
are adequate to adjudicate his claim.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist. In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

II.  Decision  

The Veteran contends that he warrants a special home adaptation 
grant and specially adapted housing.  At the June 2008 DRO 
hearing, the Veteran testified that he uses a cane and knee brace 
for his right knee disability.  He explained that the cane and 
knee brace were provided to him by his local VA medical facility 
to aid in his mobility.  He further added that locomotion is 
impossible without the aid of his prescribed cane and brace, and 
his service-connected right knee disability has changed his life 
tremendously.  The Veteran claims that he has loss of use of his 
lower extremities as a result of his service-connected right knee 
disability and, as such, is entitled to specially adapted housing 
or, in the alternative, a special home adaptation grant.  

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claim file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other things, 
the Veteran is entitled to service-connected compensation for 
permanent and total disability due to: (1) the loss or loss of 
use of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; (2) 
blindness in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; (3) the 
loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or 
(4) the loss or loss of use of one lower extremity together with 
the loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  38 
U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of grasping, manipulation, etc. in the 
case of the hand, or balance, propulsion, etc., in the case of a 
foot, could be accomplished equally well by an amputation stump 
with prosthesis.  

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute 
loss of use of a foot or hand are extremely unfavorable ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of three and one-
half inches or more.  Also considered as loss of use of a foot 
under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the 
external popliteal (common peroneal) nerve and consequent foot 
drop, accompanied by characteristic organic changes, including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve.  Under 38 
C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges of 
all toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.  

The Veteran is currently service connected for posttraumatic 
stress disorder (PTSD), evaluated as 100 percent disabling and 
cruciate and medial collateral ligament deficiency of the right 
knee, evaluated as 20 percent disabling.  The combined schedular 
evaluation is 100 percent, and the Veteran has not been 
determined to be unemployable due to his service-connected 
disabilities.  

The medical evidence of record shows continuing complaints and 
treatment for his right knee disability.  In a March 2004 VA 
examination report, the VA examiner noted that while the brace 
for his right knee is used as an assistive device, his service-
connected right knee disability has caused daily pain, limping, 
and overall slowness in moving around.  A March 2006 VA examiner 
diagnosed the Veteran with substance abuse, a history of PTSD, 
and chronic knee pain due to internal ligament injury with 
secondary degenerative joint disease.  He concluded that the 
Veteran is physically capable of work, but cannot perform 
strenuous activity or work requiring prolonged standing, climbing 
a ladder, or climbing stairs frequently as required in warehouse 
work or security guard work.  The Veteran is not service-
connected for blindness in either eye, or for any upper extremity 
disorder. He has not been diagnosed with foot drop, accompanied 
by complete paralysis of the popliteal nerve.  He also has not 
been diagnosed with service connected ankylosis of the knee or 
any other major joints of an extremity.  

While the Veteran has difficulty ambulating and requires the use 
of a knee brace and cane, the medical evidence set forth in the 
record does not provide the critical missing elements of his 
claim.  He has not been diagnosed with the service-connected loss 
or loss of use, as defined by 38 C.F.R. § 3.350(a)(2), of one or 
both lower or upper extremities; and he is not service connected 
for blindness in both eyes, plus the anatomical loss or loss of 
use of one lower extremity.  Thus, the restrictions caused by his 
service-connected disorders do not meet the statutory criteria 
for the benefit he seeks.  While the medical evidence of record 
shows that his service-connected right knee disability sometimes 
affects his mobility, all locomotion does not appear to be 
precluded without the aid of a cane and knee brace.  Even if it 
were, the Veteran would also have to show the service-connected 
loss or loss of use of at least one lower extremity.  As 
explained above, loss of use requires that NO effective function 
remains other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee with 
use of a suitable prosthetic appliance.  This is a particularly 
high standard, and has not been met in this case.  As such, the 
Board finds the criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted housing 
have not been met.  Therefore, the Veteran's claim is denied.  

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a special 
home adaptation grant.  In order for a Veteran to be entitled to 
a certificate of eligibility for assistance in acquiring special 
home adaptation, he or she must be entitled to compensation for 
permanent and total disability that (1) is due to blindness in 
both eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.  

The evidence of record in this case fails to demonstrate that the 
Veteran has a service-connected disability resulting in vision of 
5/200 or less in both eyes or the loss of use of both hands.  
Therefore, a special home adaptation grant is not warranted.  

For the foregoing reasons, the Board concludes that entitlement 
to specially adapted housing or a special home adaptation grant 
is not warranted under the applicable criteria.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to specially adapted housing is denied.  

Entitlement to a special home adaptation grant is denied.  




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


